Citation Nr: 0704465	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  05-16 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased compensable disability rating for 
left ear hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran participated in a Video Hearing with the 
undersigned in October 2006.  A transcript of that proceeding 
has been associated with the veteran's claims folder.

The Board notes that the veteran seems to be raising a 
constructive claim for entitlement to service connection for 
bilateral tinnitus.  This issue is REFERRED back to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the veteran's claims folder and 
his corresponding hearing testimony, the Board finds that 
this claim must be remanded for additional development prior 
to adjudication.

In the October 2006 hearing, the veteran testified that his 
left ear hearing loss had progressively gotten worse.  The 
Board notes that since the inception of this claim, the 
veteran has stated that his left ear hearing disability was 
due to an injury in service in addition to noise exposure.  
The June 2003 VA examination report stated that the veteran's 
hearing loss was due to a combination of noise exposure in 
service as well as occupational noise exposure.  The examiner 
also noted that if further evaluation was required for the 
veteran's traumatic rupture to the left eardrum, an Ear, Nose 
and Throat (ENT) specialist should be consulted.  It was also 
noted that the VAMC Columbus did not employ such a 
specialist.  It appears that the RO did no further 
development to determine the current level of the veteran's 
left ear disability.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
See 38 C.F.R. § 3.327(a) (2006).  Generally, reexaminations 
are required if it is likely that a disability has improved, 
if the evidence indicates that there has been a material 
change in a disability, or if the current rating may be 
incorrect.  Id.  In the present case, although the Board 
notes that the veteran failed to report to his scheduled 
examination in November 2005, the veteran has provided good 
cause for his failure to appear, and will be provided with a 
new examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO must schedule the veteran for 
a new audiological VA examination.  The 
examination should be provided to the 
veteran at a location closest to him, 
with an ENT specialist on staff.  The 
examiner must perform all necessary 
testing to determine the current level 
of the veteran's left ear hearing 
disability.

2.  Then readjudicate the claim for an 
increased disability rating for left ear 
hearing loss.  If it remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


